     Case: 1:20-cv-01908-DAP Doc #: 92 Filed: 10/08/20 1 of 2. PageID #: 2929




                      IN THE UNITED STATES DISTRICT COURT

              FOR THE NORTHERN DISTRICT OF OHIO (CLEVELAND)



A. PHILIP RANDOLPH INSTITUE OF :
OHIO, et. al.                          :
                                       :
                      Plaintiffs,      :         CASE NO. 1:20-cv-01908
                                       :
v.                                     :         JUDGE POLSTER
                                       :
FRANK LAROSE, in his official capacity :
as Secretary of State of Ohio,         :
                                       :
                      Defendant.       :
                                       :
                                       :


                          DEFENDANT’S NOTICE OF APPEAL


       Defendant Ohio Secretary of State Frank LaRose in the above-captioned action hereby

gives notice of his appeal to the United States Court of Appeals for the Sixth Circuit from the

Opinion and Order Doc. No. 91 entered by the Court on October 8, 2020.

       This appeal is taken under 28 U.S.C. § 1292.

       Respectfully submitted this 8th day of October, 2020.

                                            Respectfully submitted

                                            DAVE YOST
                                            Ohio Attorney General

                                            /s/ Bridget C. Coontz
                                            BRIDGET C. COONTZ (0072919)
                                            Chief, Constitutional Offices Section
                                            CHARLES MILLER (0073844)
                                            Deputy Chief Counsel
                                            Counsel of Record
                                            MICHAEL SLIWINSKI (0076728)
     Case: 1:20-cv-01908-DAP Doc #: 92 Filed: 10/08/20 2 of 2. PageID #: 2930




                                             Constitutional Offices Section
                                             30 East Broad Street, 16th Floor
                                             Columbus, Ohio 43215
                                             Tel: (614) 466-2872; Fax: (614) 728-7592
                                             Bridget.coontz@ohioattorneygeneral.gov
                                             Charles.Miller@ohioattorneygeneral.gov
                                             Michael.Sliwinski@ohioattorneygeneral.gov
                                             Counsel for Defendant Ohio Secretary of State
                                             Frank LaRose


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, the foregoing was filed with the Court. Notice

of this filing will be sent by operation of the Court’s electronic filing system to all parties for

whom counsel has entered an appearance. Parties may access this filing through the Court’s

system.



                                             /s/ Bridget C. Coontz
                                             BRIDGET C. COONTZ (0072919)
                                             Chief, Constitutional Offices Section
